Citation Nr: 1025504	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Attorney Sean Kendall



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In a May 2009 decision, the Board denied entitlement to service 
connection for multiple sclerosis.  The Veteran subsequently 
appealed the decision to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the Veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision and 
remand the Veteran's claim for readjudication.  In a March 2010 
Order, the Court granted the motion, vacated the Board's May 2009 
decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The report from the Veteran's April 2006 VA examination indicates 
that he had "so called Lhermitte's sign" from 1984 to 1987.  
The Board notes that the Veteran is competent to report on his 
symptomatology, such as having characteristics of Lhermitte's 
sign.  His lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
specialized training is required for a determination as to 
whether the Lhermitte's sign which the Veteran has described 
experiencing from 1984 to 1987 was a symptom of multiple 
sclerosis, which in the present case was diagnosed in November 
2004.

The Veteran underwent a VA examination in April 2006.  The 
examiner, a board certified neurologist, opined that it was less 
likely than not that the Veteran's "probable multiple 
sclerosis" was caused by or was a result of the smallpox 
vaccination that he received in October 1978.  In addition, the 
examiner opined that the smallpox vaccination had not caused an 
exacerbation of an underlying, not yet diagnosed multiple 
sclerosis.  An opinion was not provided as to whether the 
Lhermitte's sign that the Veteran described from 1984 to 1987 was 
a symptom of multiple sclerosis.  The Board finds that such an 
opinion must be obtained before the claim can be decided on the 
merits.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the 
Court found that, once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  Therefore, the 
claim must be remanded in order to obtain a nexus opinion as to 
the Lhermitte's sign that the Veteran experienced from 1984 to 
1987 and multiple sclerosis.  It is also noted that the Veteran 
experienced Lhermitte's sign prior to a 1990's motor vehicle 
accident.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide sufficient 
information, and, if necessary, authorization, 
to enable the RO to obtain any additional 
evidence, not already of record, which 
pertains to his claim of service connection 
for multiple sclerosis.  Invite him to submit 
all pertinent evidence in his possession, and 
explain the types of evidence that it is his 
ultimate responsibility to submit.

2.  Request an examination report addendum 
from the examiner who conducted the April 2006 
examination.  The claims file, to include a 
copy of this Remand, must be made available to 
the examiner.  If the April 2006 examiner is 
not available, the RO should request review of 
the Veteran's claims file by another 
neurologist. 

In the report addendum or follow-up 
examination, a medical opinion should be 
provided as to:

a.  Whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Lhermitte's sign 
that the Veteran experienced from 1984 to 
1987 was a symptom of multiple sclerosis, 
or whether such a relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.  If 
the examiner cannot state an opinion 
without resorting to mere speculation, he 
should state why this is so.

b.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
multiple sclerosis.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

